FRANK, J.
Defendant’s exceptions to amended bill of particulars of plaintiffs’ claim.
Plaintiffs’ amended bill of particulars filed in support of their second amended declaration begins with these words: “At the time the plaintiffs elected to abandon the performance of the contract as alleged in the declaration," etc. No such allegation appears in the second amended declaration. At the hearing plaintiffs’ attorney indicated his intention of further amending the bill of particulars by substituting the words “contemplated abandoning” for the words “elected to abandon” above quoted. Leave was granted for the making of such amendment. Assuming the amendment to have been made, the defect above mentioned is not cured. The second amended declaration makes no reference to any abandonment of the contract and such abandonment in contemplation or otherwise is not sufficiently alleged in the amended bill of particulars, and it is impossible, reading the declaration and the bill together, to understand what is meant thereby. For this reason the exceptions must be sustained with leave further to amend within thirty days.
It is obviously impossible, even though it would be proper, to pass upon the sufficiency of the amended paper until after it has been filed. In order, however, to save as much time as possible in the further conduct of this already protracted litigation, I may say that I am of the opinion that the allegations of the amended bill of particulars sufficiently set forth the damages claimed. I think further that Mr. Compton would be better described, if the facts justify such description, as the “duly authorized agent” of defendant.